MEMORANDUM *
Maxner Co., Ltd. (“Maxner”) appeals the district court’s judgment on the pleadings, dismissing Maxner’s tortious interference with contract action against Costco Wholesale Corporation (“Costco”). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we reverse and remand for further proceedings.
We review de novo the district court’s dismissal under Federal Rule of Civil Procedure 12(c). Weeks v. Bayer, 246 F.3d 1231, 1234 (9th Cir.2001). A judgment on the pleadings is properly granted only when, taking all the allegations in the pleading as true, the moving party is entitled to judgment as a matter of law. Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir.2001).
The elements of tortious interference with contract under Washington law are: (1) the existence of a valid contractual relationship or business expectancy; (2) the defendant had knowledge of that relationship or expectancy; (3) an intentional interference inducing or causing a breach or termination of the relationship or expectancy; (4) the defendant interfered for an improper purpose or used improper means; and (5) resultant damage. Monotype Corp. PLC v. Int’l Typeface Corp., 43 F.3d 443, 455 n. 11 (9th Cir.1994) (citing Restatement (Second) of Torts § 766(B) (1979)); Leingang v. Pierce County Med. Bureau, Inc., 131 Wash.2d 133, 930 P.2d 288, 300 (Wash.1997) (en banc).
Maxner’s allegation of improper purpose was sufficient. If Maxner can show that the motive for Costco’s rejection of the goods was for a purpose other than “economic viability” and for “considerations outside the scope of the parties’ obligations under their existing agreement,” see Cherberg v. Peoples Nat’l Bank, 88 Wash.2d 595, 564 P.2d 1137 1144 (Wash.1977), such a rejection would be “wrongful,” as alleged by Maxner. We therefore disagree with the district court’s conclusion that Maxner did not allege intentional interference. If Maxner can establish that Costco knew, or was substantially certain, that its rejection of goods and refusal to permit cure would interfere with the Maxner/Chrisha Corpo*858ration (“Chrisha”) contract, Costco’s intentional interference would be sufficiently pled. Restatement (Second) of Torts § 766 cmt. j (1977); Newton Ins. Agency & Brokerage, Inc. v. Caledonian Ins. Group, Inc., 52 P.3d 30 (Wash.Ct.App. 2002) (“Interference with a business expectancy is intentional ‘if the actor desires to bring it about or if he knows that the interference is certain or substantially certain to occur as a result of his action.’ ” (quoting Restatement (Second) of Torts § 766B, cmt. d)). The district court thus erred in concluding that Maxner failed to allege Costco’s intentional interference with the Chrisha contract. We therefore reverse this ruling and remand to the district court for further proceedings.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.